Citation Nr: 0521265	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  02-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to service-connected 
bilateral epidermaphytosis (frostbite injury to feet) 
residuals.

2.  Entitlement to service connection for arteriosclerotic 
heart disease, claimed as secondary to service-connected 
epidermaphytosis residuals.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected bilateral 
epidermaphytosis residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1944 to July 
1946.  He is a World War II combat veteran and the recipient 
of, among other service awards, the Combat Infantryman Badge.      

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran perfected an appeal to 
the Board with respect to the three issues listed on the 
title page of this decision, as well as for denial of service 
connection for bilateral sensorineural hearing loss.  In June 
2004, the Board advanced this claim on its docket, and 
remanded it as to all four issues for further evidentiary 
development.  

While the case was in remand status, in an April 2005 rating 
decision, the RO granted service connection for bilateral 
sensorineural hearing loss, and assigned an initial 
disability rating of 50 percent therefor, effective on March 
20, 2001.  The veteran's accredited service representative 
indicated in a July 2005 Post-Remand Brief that further 
review is being pursued only as to the three service 
connection issues listed above, in effect, indicating the 
veteran's satisfaction with the RO's resolution of the claim 
as to hearing loss, including the initial disability rating 
assigned therefor.  As such, only these three issues listed 
above remain for appellate consideration.

On another matter, the record indicates that the veteran 
complains of tinnitus.  As service connection is in effect 
for sensorineural hearing loss, and tinnitus is a disability 
inextricably intertwined with hearing loss, it is REFERRED to 
the RO for appropriate follow-up action.  The Board 
acknowledges that the April 2005 deferred rating decision 
indicates that a rating action on tinnitus is pending. 


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

As much as the Board regrets further delay in the 
adjudication of this claim, it finds that another remand is 
warranted.  This is so because the Board's June 2004 remand 
directives have not been completed.  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

More specifically, the primary reason for the Board's 2004 
remand was that the two medical opinions of record at that 
time appeared to be contradictory on the issue of whether 
current hypertension, arteriosclerotic heart disease, and 
peripheral neuropathy are secondarily related to service-
connected epidermaphytosis residuals.  See 38 C.F.R. § 
3.310(a) (2004) (service connection is permissible when 
aggravation of a non-service-connected disorder or disease is 
proximately due to, or the result of, a service-connected 
disability).  See also Allen v. Brown, 7 Vet. App. 439 (1995) 
(disabilities service-connected on a secondary basis is 
compensated for the degree of disability - but only that 
degree - over and above the degree of disability existing 
prior to aggravation).  

On this point, Dr. J. Yates, a private physician who treated 
the veteran for cardiovascular problems, wrote in March 2001 
that the veteran's frostbite injury ("trauma to lower 
extremities") "contributes to [the veteran's] current 
[cardiovascular] symptoms."  A June 2001 VA compensation and 
pension (C&P) examination report reflects a concession by a 
VA examiner (apparently, a registered nurse practitioner, not 
a medical doctor) that the veteran's subjective complaints, 
including those concerning peripheral neuropathy, are 
generally consistent with residuals that could be expected 
from frostbite injury, and that peripheral neuropathy, in 
particular, appears to have resulted from a combination of 
factors, including frostbite injury residuals and nonservice-
connected diabetes.  However, ultimately, the VA examiner 
concluded that that there is no basis for secondary service 
connection with respect to heart disease and hypertension.  

Consistent, at least in part, with the remand order, the RO 
did provide the veteran with a C&P examination in July 2004.  
The examination report reflects a diagnosis as follows: 
"Change in sensation, causalgia secondary to frostbite."  
There is no opinion given on the etiology or secondary cause-
effect relationship as to arteriosclerotic heart disease or 
hypertension.  Also, the examination appears to have been 
conducted by an individual with a D.P.M. degree (doctor of 
podiatric medicine), and, thus, the diagnosis quoted herein 
appears to have been focused upon neuropathic symptomatology 
affecting the site of the frostbite injury (feet).  Moreover, 
the examiner stated that no medical records were available to 
review.

It is noted that the results of the July 2004 examination 
were the basis for recent rating action in April 2005, that 
resulted in an increased evaluation of frostbite injury 
residuals itself.  However, the results of this examination 
is inadequate for the purposes of deciding the secondary 
service connection claim now before the Board, and do not 
reflect specific opinion(s) on etiology previously requested 
by the Board.  The Board also is aware that the AMC appears 
to have acknowledged the inadequacy of the July 2004 
examination report for the purposes of deciding the service 
connection claims, as a June 2005 "Compensation and Pension 
Exam Inquiry" report indicates that a "cold injury protocol 
examination" request remains open.  There must be follow-up 
on this action before the Board can address the merits of the 
claim.    

The Board also notes that the record does not contain a 
supplemental statement of the case issued since the June 2004 
remand.

In consideration of the foregoing, the claim is REMANDED for 
the following actions:  

1.  Schedule the veteran for a VA medical 
examination by a qualified medical 
professional to examine the veteran and 
opine specifically on whether it is at 
least as likely as not (by a probability 
of 50 percent or higher) that the 
service-connected frostbite injury 
residuals aggravated current 
hypertension, arteriosclerotic heart 
disease, and/or peripheral neuropathy 
(i.e., whether the service-connected 
frostbite injury residuals resulted in 
additional impairment of earning capacity 
due to hypertension, arteriosclerotic 
heart disease, and/or peripheral 
neuropathy). The veteran's claims folder 
should be made available to the VA 
medical examiner. The examiner should 
conduct or order diagnostic testing as 
deemed warranted.  Any report(s) 
resulting from the examination, including 
the examiner's report(s) interpreting 
diagnostic studies, if any, should be 
associated with the claims folder.  If 
the examiner is unable to express an 
opinion on any requested issue or 
question posed without resorting to 
conjecture or speculation, he should so 
state and explain the reasons therefor.  

2.  After completion of the directives 
above, and following any further 
appropriate development, review the 
claims folder again to determine whether 
service connection is warranted for 
peripheral neuropathy, arteriosclerotic 
heart disease, and/or hypertension. If 
the decision remains in any manner 
adverse to the veteran with respect to 
any issue, provide him and his 
representative a Supplemental Statement 
of the Case (SSOC) and give them an 
appropriate amount of time to respond to 
it. The SSOC must include a discussion of 
the evaluation of the March 2001 opinion 
letter of Dr. J.D.Y. and its effect on 
the decision in the claims, as well as a 
discussion of all evidence received since 
the August 2002 statement of the case.

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to take action until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




